EXHIBIT B
Patent Trial Opens Over DNA Tool Used To ID Coronavirus - Law360                                             Page 1 of 3




                               Portfolio Media. Inc. | 111 West 19th Street, 5th floor | New York, NY 10011 | www.law360.com
                                              Phone: +1 646 783 7100 | Fax: +1 646 783 7161 | customerservice@law360.com



          Patent Trial Opens Over DNA Tool Used To ID
          Coronavirus
          By Jeff Montgomery

          Law360, Wilmington, Del. (March 9, 2020, 9:36 PM EDT) -- An attorney for developers of a
          DNA tool recently used to track the coronavirus in China told jurors in a federal patent trial
          in Delaware on Monday that Pacific Biosciences is using invalid infringement claims to
          derail competition in an important field of science.

          Stephen M. Hash of Baker Botts LLP, counsel to Oxford Nanopore Technologies Inc. and its
          U.K. affiliate, told an eight-member jury on the first day of an eight-day trial that Pacific
          Biosciences of California Inc. aimed four intellectual property challenges at Oxford's
          products in an effort to hobble its moves in the market.

          "Evidence will show that PacBio saw what was happening. They saw Oxford was getting
          this money, making inroads, and they hatched a scheme," Hash said. "This lawsuit is a
          desperate act" by a company allegedly unable to stay ahead "with its own vastly different
          technology."

          PacBio first sued Oxford in March 2017, arguing that Oxford's DNA sequencing systems
          infringed one PacBio patent. That complaint was later combined with infringement suits
          involving three other patents.

          The technology at issue involves sending relatively long strands of DNA through tiny holes
          in proteins seated in a charged membrane. Changes in the charge as the strand moves
          through the protein identify the sequence of DNA bases and provide details about the
          source. Oxford says its approach to the technique and technology allows less hardware-
          intensive identification of longer, continuous strands of DNA, at lower cost.

          Hash displayed what he said was a refrigerator-sized PacBio device costing $500,000 and a
          palm-size Oxford system device costing about $1,000 and used with a laptop computer.
          The Oxford system, among other uses, has been taken to the International Space Station
          for identifying contamination in the tightly sealed environment. Hundreds were sent to the
          People's Republic of China during early efforts to identify and track the current coronavirus
          outbreak, and they have been used in attempts to track down Ebola, Zika and tuberculosis
          outbreaks.

          "Instead of a big, expensive, fragile machine like PacBio's product, Oxford's product fits in
          the palm of your hand and weighs 2 ounces versus 800 pounds," Hash said.

          In his opening, Edward R. Reines of Weil Gotshal & Manges LLP, representing patent holder
          PacBio, cautioned jurors that Oxford might try to obscure infringement during the trial by
          focusing on size differences between the two companies' flagship systems.




https://www.law360.com/articles/1247688/print?section=ip                                                       3/10/2020
Patent Trial Opens Over DNA Tool Used To ID Coronavirus - Law360                           Page 2 of 3



          "After we already made our invention, they're trying to patent the same thing and arguing
          how great it is," Reines told the jury, adding that Oxford might try to obscure the
          significance of patent infringements by arguing that its technology is "portable and
          smaller" in contrast with PacBio's device.

          "No one should tell you that's how to perform your analysis on infringement," Reines told
          the jury, noting that the case focused on patents approved years ago by the U.S. Patent
          and Trademark Office.

          PacBio is seeking royalties and possibly financial losses on sales due to infringement during
          head-to-head competition between the two companies, Reines said.

          Reines said that Oxford might argue that the patents PacBio holds are invalid because of
          obviousness. "If it's so obvious," he said, "how come Dr. Akeson, with all of his patents
          back to the '90s, never patented it himself?"

          Mark Akeson is a University of Southern California biomolecular engineering professor
          whose studies have figured prominently in Oxford's commercialization of the disputed
          technology.

          The two companies have been waging an international battle for years over DNA
          sequencing tools.

          In February 2019, the Federal Circuit affirmed a determination by the U.S. International
          Trade Commission that DNA sequencers imported by Oxford's U.K. affiliate do not violate
          two PacBio patents.

          The case has continued in Delaware, partly based on rulings like the dismissal rejection
          that Judge Stark issued in March 2018. At that time, the judge noted that Oxford had
          conceded that nanopore sequencing was not well known in 2009 when PacBio applied for
          its patent.

          "You don't show how to build a working nanopore sequencing device. Instead, you simply
          set out known techniques and seek to vaguely apply them to technology you don't
          understand and you can't do," Hash said in characterizing Oxford's view of PacBio's
          position. "PacBio saw the work of [Oxford] Nanopore, the work of Nanopore collaborators
          and mimicked them in a patent application."

          The patents-in-suit are U.S. Patent Nos. 9,546,400; 9,678,056; 9,738,929; and
          9,772,323.

          Pacific Biosciences is represented by Brian E. Farnan and Michael J. Farnan of Farnan LLP
          and Edward R. Reines, Derek C. Walter and Robert S. Magee of Weil Gotshal & Manges
          LLP.

          Oxford Nanopore Technologies Inc. and Oxford Nanopore Technologies Ltd. are
          represented by Jack B. Blumenfeld, Jennifer Ying and Jeffrey J. Lyons of Morris Nichols
          Arsht & Tunnell LLP and Stephen M. Hash, Elizabeth Durham FLannery Puneet Kohli,
          Samoney Kadivar, David Varghese, Jeff Gritton, David B. Weaver, Alexandra Piala, Mysha
          Lubke and David G. Wille of Baker Botts LLP.

          The cases are Pacific Biosciences of California Inc. v. Oxford Nanopore Technologies Inc. et
          al., case numbers 1:17-cv-00275 and 1:17-cv-01353, in the U.S. District Court for the
          District of Delaware.

          --Additional reporting by Adam Lidgett, Kevin Penton and Steven Trader. Editing by Brian
          Baresch.




https://www.law360.com/articles/1247688/print?section=ip                                     3/10/2020
Patent Trial Opens Over DNA Tool Used To ID Coronavirus - Law360   Page 3 of 3




          All Content © 2003-2020, Portfolio Media, Inc.




https://www.law360.com/articles/1247688/print?section=ip            3/10/2020
